DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites a three-step method of diagnosing a degree of deterioration of an engine including a third step of “diagnosing the degree of deterioration of the engine through the first step and the second step.” It is unclear from the claim language if the third step refers to diagnosing the degree of deterioration that occurs during the period of time between the first and second step (i.e., between the first and second step) or alternatively, if the degree of deterioration is determined using the first and second step. For the purposes of examination, claim 3 is being interpreted such that the third step is diagnosed using the first and second steps.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (JP 2002-266617 A) in view of Schricker (US Patent Number 5,737,215).
Regarding claim 1, Shibuya discloses an engine diagnostic system configured to diagnose a degree of deterioration of an engine mounted on a vehicle on a basis of use frequency information, which is information related to frequency of use of each of a plurality of operational zones that are divided according to an engine rotational speed and an engine load factor [0017: “FIG. 1 shows an embodiment of an oil change timing determination device according to the present invention, in which a master controller 1, an engine control device 2, and an oil change instruction device 3 are connected by a common bus 4. They are connected to each other and form an in-vehicle serial communication network”] [0012-0013, 0015: “in the oil deterioration determination device according to the present invention, first, the basic life of the oil is obtained from the first integrated value (total speed) of the engine speed after the oil change. In addition, in order to consider the effects of wear deterioration of the piston ring and engine liner, the remaining life correction value is obtained from the second integrated value of the engine speed from the new state where these parts were replaced, and the… computing means determines the remaining oil life by subtracting the remaining life correction value from the remaining life… Further, in the present invention, means for detecting the engine load is provided, and the calculating means further corrects the above-mentioned corrected oil remaining life based on the value obtained by integrating the weighting data with the usage frequency data for the engine speed and the engine load. It is also possible to calculate the remaining oil life”], wherein 
the engine diagnostic system comprises a database to store, the use frequency information of each operational zone [0020-0021, 0036: “The operation of the master controller 1 will be described below with reference to the flowchart of FIG. [2.] First, the master controller 1 initializes the coefficient data k1 and k2, which will be described later, by the service tool 5, and clears data Y1 to Y4, which will be described later, by an oil exchange signal received via the oil exchange instruction device 3…Then, the engine speed N, the engine cooling water temperature Tw, and the fuel injection amount Q are read from the engine control device 2 (step S2). Note that the fuel injection amount Q is the fuel injection amount Q that the engine control device 2 outputs based on the accelerator opening A and the engine speed N according to a map stored in advance in the memory 20…When the engine load frequency data is recorded separately from the data in FIG. 7, the data of the frequency of use (N, Q) obtained by subtracting the data from the data in Fig. 7 is used to perform the processing of the above equation (3)…”], and
	the engine diagnostic system is configured to execute an evaluation process to calculate an evaluation value of a degree of deterioration of a designated engine on a basis of the use frequency information of each operational zone stored in the database [0040-0041: “Furthermore, the remaining life of the oil can be corrected in consideration of the engine cooling water temperature, and the degree of oxidative deterioration of the oil can be estimated more accurately. In addition, even if the increase in the amount of pollutants mixed in the oil changes due to manufacturing variations of parts, the influence of poor fuel, etc., and the wear of the piston ring and cylinder liner progresses, weighting is performed based on the frequency of use and load area of the engine. By changing the values, it becomes possible to detect these effects at an early stage, so that it becomes possible to appropriately determine the oil change timing even in a vehicle such as a truck having different engine usage conditions. Further, although the conventional device for judging oil deterioration by the load frequency recording method cannot detect the mixing of water and fuel, this method can also predict the mixing of water and fuel. Further, even if the remaining life of the oil is estimated by the load frequency recording method described above, it is possible to prevent the engine parts from being damaged due to the delay in determining the end of life”].
	Shibuya does not disclose the use frequency information being acquired from a plurality of vehicles of a same model, the evaluation of the degree of deterioration of the designated engine calculated on the basis of the use frequency information of each operational zone of each engine stored in the database.
	Schricker discloses a method and apparatus for comparing machines in a fleet (Title) comprising acquiring from a plurality of vehicles of a same model use frequency information (Col. 3, lines 6-14: “A means 208 senses a plurality of characteristics of each machine 2041-204N, 2061-206N and responsively determines a set of fleet data. For example, the set of fleet data may include but is not limited to engine RPM, oil pressure, water temperature, boost pressure, oil contamination, electric motor current, hydraulic pressure, system voltage, exhaust manifold temperature, payload, cycle time, load time, and the like”) (Col. 2, line 65-Col. 3, line 5, as shown in Figure 2: “…the fleet 202 includes a plurality of machines 2041-204n of a first machine type 204 and a plurality of machines 2061-206N a second machine type 206. The first and second types illustrated in FIG. 2 are off-highway trucks and hydraulic excavators, respectively. However, it should be appreciated that the present invention is applicable to fleets having a single machine type and fleets having multiple machine types”), the evaluation of the degree of deterioration of a designated engine calculated on the basis of the use frequency information of each operational zone of each engine stored in a database (Col. 3, lines 31-53: “In order to be useful for fleet wide diagnosis or prediction of component failure or productivity analysis on the machines 2041-204N, 2061-206N, the fleet data is preferably accumulated or ‘trapped’ only when the machines 2041-204N, 2061-206N are operating under similar conditions, for example, where the machines 2041-204N, 2061-206N are performing a similar or identical task, on a similar or identical portion of a work site or transport route, and/or under a similar environmental condition or set of conditions, e.g., temperature. A single parameter or subset of parameters may be trapped under one set of conditions while another single parameter or subset of parameters may be trapped under another set of conditions…As discussed below, the trapped data is compared with a stored ‘normal’ fleet data base and any abnormalities are flagged. The normal fleet data base includes a set of reference machine data corresponding to each machine type in the fleet”) (Col. 5, lines 43-50: “The fleet data is received at the central location from each machine in the fleet 202. Preferably, the database is updated in real time as new characteristic data is received…The comparing means 212 produces a deviation signal whenever a parameter of one machine deviates from the value of that parameter stored in the database by a predetermined threshold”). 
	Schricker teaches that it is known in the art to compile a database for later evaluation of vehicle performance and to aid in diagnosis (Col. 1, lines 12-21). Schricker teaches that monitoring vehicle data can be useful in productivity analysis between a plurality of vehicles operating under the same enterprise (Col. 1, lines 46-49). Schricker teaches that monitoring data on an individual vehicle may not always be helpful in evaluating performance or in performing diagnoses because recorded data may vary with vehicle operating conditions rather than due to degradation or failure of vehicle components (Col. 1, lines 50-59). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the evaluation process disclosed by Shibuya to calculate the evaluation value on the basis of frequency information acquired from a plurality of vehicles in each operational zone of each engine as disclosed by Schricker to remove the effect of varying vehicle operating conditions on the assessment of the degree of deterioration of the engine as taught by Schricker. 
Regarding claim 2, Shibuya discloses a vehicle used for an engine diagnostic system, wherein
the engine diagnostic system is configured to diagnose a degree of deterioration of an engine mounted on a vehicle on a basis of use frequency information, which is information related to frequency of use of each of a plurality of operational zones that are divided according to an engine rotational speed and an engine load factor [0017: “FIG. 1 shows an embodiment of an oil change timing determination device according to the present invention, in which a master controller 1, an engine control device 2, and an oil change instruction device 3 are connected by a common bus 4. They are connected to each other and form an in-vehicle serial communication network”] [0012-0013, 0015: “in the oil deterioration determination device according to the present invention, first, the basic life of the oil is obtained from the first integrated value (total speed) of the engine speed after the oil change. In addition, in order to consider the effects of wear deterioration of the piston ring and engine liner, the remaining life correction value is obtained from the second integrated value of the engine speed from the new state where these parts were replaced, and the… computing means determines the remaining oil life by subtracting the remaining life correction value from the remaining life… Further, in the present invention, means for detecting the engine load is provided, and the calculating means further corrects the above-mentioned corrected oil remaining life based on the value obtained by integrating the weighting data with the usage frequency data for the engine speed and the engine load. It is also possible to calculate the remaining oil life”], wherein 
the engine diagnostic system comprises a database to store, the use frequency information of each operational zone [0020-0021, 0036: “The operation of the master controller 1 will be described below with reference to the flowchart of FIG. [2.] First, the master controller 1 initializes the coefficient data k1 and k2, which will be described later, by the service tool 5, and clears data Y1 to Y4, which will be described later, by an oil exchange signal received via the oil exchange instruction device 3…Then, the engine speed N, the engine cooling water temperature Tw, and the fuel injection amount Q are read from the engine control device 2 (step S2). Note that the fuel injection amount Q is the fuel injection amount Q that the engine control device 2 outputs based on the accelerator opening A and the engine speed N according to a map stored in advance in the memory 20…When the engine load frequency data is recorded separately from the data in FIG. 7, the data of the frequency of use (N, Q) obtained by subtracting the data from the data in Fig. 7 is used to perform the processing of the above equation (3)…”], and
	the engine diagnostic system is configured to execute an evaluation process to calculate an evaluation value of a degree of deterioration of a designated engine on a basis of the use frequency information of each operational zone stored in the database [0040-0041: “Furthermore, the remaining life of the oil can be corrected in consideration of the engine cooling water temperature, and the degree of oxidative deterioration of the oil can be estimated more accurately. In addition, even if the increase in the amount of pollutants mixed in the oil changes due to manufacturing variations of parts, the influence of poor fuel, etc., and the wear of the piston ring and cylinder liner progresses, weighting is performed based on the frequency of use and load area of the engine. By changing the values, it becomes possible to detect these effects at an early stage, so that it becomes possible to appropriately determine the oil change timing even in a vehicle such as a truck having different engine usage conditions. Further, although the conventional device for judging oil deterioration by the load frequency recording method cannot detect the mixing of water and fuel, this method can also predict the mixing of water and fuel. Further, even if the remaining life of the oil is estimated by the load frequency recording method described above, it is possible to prevent the engine parts from being damaged due to the delay in determining the end of life”];
the vehicle includes a control module configured to calculate the use frequency information and execute transmission of the calculated use frequency information [0017-0019: “FIG. 1 shows an embodiment of an oil change timing determination device according to the present invention, in which a master controller 1, an engine control device 2, and an oil change instruction device 3 are connected by a common bus 4. They are connected to each other and form an in-vehicle serial communication network. The service tool 5 is directly connected to the master controller 1. The master controller 1 executes the processing program shown in FIG. 2, the engine control device 2 includes a memory 20, and the engine speed N, the accelerator opening A, and the engine cooling water temperature Tw are sensors…and outputs the fuel injection amount Q indicating the engine load as ne…Further, the oil change instruction device 3 outputs an oil change required signal and inputs an oil change signal for clearing data. Further, the service tool 5 performs data initialization, down/up/load, registration of oil type, etc. of the master controller 1, and inputs exchange information to the master controller 1 when changing oil, piston ring, or cylinder liner”].
	Shibuya does not disclose the use frequency information being acquired from a plurality of vehicles of a same model, the evaluation of the degree of deterioration of the designated engine calculated on the basis of the use frequency information of each operational zone of each engine stored in the database.
	Schricker discloses a method and apparatus for comparing machines in a fleet (Title) comprising acquiring from a plurality of vehicles of a same model use frequency information (Col. 3, lines 6-14: “A means 208 senses a plurality of characteristics of each machine 2041-204N, 2061-206N and responsively determines a set of fleet data. For example, the set of fleet data may include but is not limited to engine RPM, oil pressure, water temperature, boost pressure, oil contamination, electric motor current, hydraulic pressure, system voltage, exhaust manifold temperature, payload, cycle time, load time, and the like”) (Col. 2, line 65-Col. 3, line 5, as shown in Figure 2: “…the fleet 202 includes a plurality of machines 2041-204n of a first machine type 204 and a plurality of machines 2061-206N a second machine type 206. The first and second types illustrated in FIG. 2 are off-highway trucks and hydraulic excavators, respectively. However, it should be appreciated that the present invention is applicable to fleets having a single machine type and fleets having multiple machine types”), the evaluation of the degree of deterioration of a designated engine calculated on the basis of the use frequency information of each operational zone of each engine stored in a database (Col. 3, lines 31-53: “In order to be useful for fleet wide diagnosis or prediction of component failure or productivity analysis on the machines 2041-204N, 2061-206N, the fleet data is preferably accumulated or ‘trapped’ only when the machines 2041-204N, 2061-206N are operating under similar conditions, for example, where the machines 2041-204N, 2061-206N are performing a similar or identical task, on a similar or identical portion of a work site or transport route, and/or under a similar environmental condition or set of conditions, e.g., temperature. A single parameter or subset of parameters may be trapped under one set of conditions while another single parameter or subset of parameters may be trapped under another set of conditions…As discussed below, the trapped data is compared with a stored ‘normal’ fleet data base and any abnormalities are flagged. The normal fleet data base includes a set of reference machine data corresponding to each machine type in the fleet”) (Col. 5, lines 43-50: “The fleet data is received at the central location from each machine in the fleet 202. Preferably, the database is updated in real time as new characteristic data is received…The comparing means 212 produces a deviation signal whenever a parameter of one machine deviates from the value of that parameter stored in the database by a predetermined threshold”), the vehicle includes a control module configured to calculate the use frequency information and execute transmission of the calculated use frequency information (Col. 3, lines 56-61: “With reference to FIG. 3 in the preferred embodiment, the fleet data determining means 208 includes a machine monitoring system 302 located on each machine. With reference to FIG. 3, the machine monitoring system 302 of one machine will be discussed, however, each machine in the fleet will include a similar system”) (Col. 5, lines 35-60: “A comparing means 212 receives the fleet data from the fleet data determining means 208 and compares the data for each machine in the fleet 202 with the database…The deviation signals from the comparing means 212 are received by fleet manager 214…the fleet manager 214 determines a recommended course of action, for example, needed repairs, and relays the recommended action to a repair shop 220 so that the needed repairs are scheduled”). 
	Schricker teaches that it is known in the art to compile a database for later evaluation of vehicle performance and to aid in diagnosis (Col. 1, lines 12-21). Schricker teaches that monitoring vehicle data can be useful in productivity analysis between a plurality of vehicles operating under the same enterprise (Col. 1, lines 46-49). Schricker teaches that monitoring data on an individual vehicle may not always be helpful in evaluating performance or in performing diagnoses because recorded data may vary with vehicle operating conditions rather than due to degradation or failure of vehicle components (Col. 1, lines 50-59). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the evaluation process disclosed by Shibuya to calculate the evaluation value on the basis of frequency information acquired from a plurality of vehicles in each operational zone of each engine as disclosed by Schricker to remove the effect of varying vehicle operating conditions on the assessment of the degree of deterioration of the engine as taught by Schricker. 
Regarding claim 3, Shibuya discloses an engine diagnostic method of diagnosing a degree of deterioration of an engine mounted on a vehicle on a basis of use, wherein frequency information, which is information related to frequency of use of each of a plurality of operational zones that are divided according to an engine rotational speed and an engine load factor [0017: “FIG. 1 shows an embodiment of an oil change timing determination device according to the present invention, in which a master controller 1, an engine control device 2, and an oil change instruction device 3 are connected by a common bus 4. They are connected to each other and form an in-vehicle serial communication network”] [0012-0013, 0015: “in the oil deterioration determination device according to the present invention, first, the basic life of the oil is obtained from the first integrated value (total speed) of the engine speed after the oil change. In addition, in order to consider the effects of wear deterioration of the piston ring and engine liner, the remaining life correction value is obtained from the second integrated value of the engine speed from the new state where these parts were replaced, and the… computing means determines the remaining oil life by subtracting the remaining life correction value from the remaining life… Further, in the present invention, means for detecting the engine load is provided, and the calculating means further corrects the above-mentioned corrected oil remaining life based on the value obtained by integrating the weighting data with the usage frequency data for the engine speed and the engine load. It is also possible to calculate the remaining oil life”], the method comprising: 
a first step of amassing the use frequency information of operational zones [0020-0021, 0036: “The operation of the master controller 1 will be described below with reference to the flowchart of FIG. [2.] First, the master controller 1 initializes the coefficient data k1 and k2, which will be described later, by the service tool 5, and clears data Y1 to Y4, which will be described later, by an oil exchange signal received via the oil exchange instruction device 3…Then, the engine speed N, the engine cooling water temperature Tw, and the fuel injection amount Q are read from the engine control device 2 (step S2). Note that the fuel injection amount Q is the fuel injection amount Q that the engine control device 2 outputs based on the accelerator opening A and the engine speed N according to a map stored in advance in the memory 20…When the engine load frequency data is recorded separately from the data in FIG. 7, the data of the frequency of use (N, Q) obtained by subtracting the data from the data in Fig. 7 is used to perform the processing of the above equation (3)…”], and
	a second step of calculating an evaluation value of the degree of deterioration of the engine to be diagnosed on a basis of the use frequency information of the operational zones amassed in the first step [0040-0041: “Furthermore, the remaining life of the oil can be corrected in consideration of the engine cooling water temperature, and the degree of oxidative deterioration of the oil can be estimated more accurately. In addition, even if the increase in the amount of pollutants mixed in the oil changes due to manufacturing variations of parts, the influence of poor fuel, etc., and the wear of the piston ring and cylinder liner progresses, weighting is performed based on the frequency of use and load area of the engine. By changing the values, it becomes possible to detect these effects at an early stage, so that it becomes possible to appropriately determine the oil change timing even in a vehicle such as a truck having different engine usage conditions. Further, although the conventional device for judging oil deterioration by the load frequency recording method cannot detect the mixing of water and fuel, this method can also predict the mixing of water and fuel. Further, even if the remaining life of the oil is estimated by the load frequency recording method described above, it is possible to prevent the engine parts from being damaged due to the delay in determining the end of life”]; and
	diagnosing the degree of deterioration of the engine through the first step and the second step [0040-0041]. 
	Shibuya does not disclose the use frequency information being amassed from multiple vehicles of a same model and calculating the evaluation value in response to input of individual identification information of an engine of the multiple vehicles to be diagnosed.
	Schricker discloses a method and apparatus for comparing machines in a fleet (Title) comprising acquiring from a plurality of vehicles of a same model use frequency information (Col. 3, lines 6-14: “A means 208 senses a plurality of characteristics of each machine 2041-204N, 2061-206N and responsively determines a set of fleet data. For example, the set of fleet data may include but is not limited to engine RPM, oil pressure, water temperature, boost pressure, oil contamination, electric motor current, hydraulic pressure, system voltage, exhaust manifold temperature, payload, cycle time, load time, and the like”) (Col. 2, line 65-Col. 3, line 5, as shown in Figure 2: “…the fleet 202 includes a plurality of machines 2041-204n of a first machine type 204 and a plurality of machines 2061-206N a second machine type 206. The first and second types illustrated in FIG. 2 are off-highway trucks and hydraulic excavators, respectively. However, it should be appreciated that the present invention is applicable to fleets having a single machine type and fleets having multiple machine types”), the evaluation of the degree of deterioration of a designated engine calculated on the basis of the use frequency information of each operational zone of each engine stored in a database in response to input of individual identification information of an engine to be diagnosed (Col. 3, lines 31-53: “In order to be useful for fleet wide diagnosis or prediction of component failure or productivity analysis on the machines 2041-204N, 2061-206N, the fleet data is preferably accumulated or ‘trapped’ only when the machines 2041-204N, 2061-206N are operating under similar conditions, for example, where the machines 2041-204N, 2061-206N are performing a similar or identical task, on a similar or identical portion of a work site or transport route, and/or under a similar environmental condition or set of conditions, e.g., temperature. A single parameter or subset of parameters may be trapped under one set of conditions while another single parameter or subset of parameters may be trapped under another set of conditions…As discussed below, the trapped data is compared with a stored ‘normal’ fleet data base and any abnormalities are flagged. The normal fleet data base includes a set of reference machine data corresponding to each machine type in the fleet”) (Col. 5, lines 43-50: “The fleet data is received at the central location from each machine in the fleet 202. Preferably, the database is updated in real time as new characteristic data is received…The comparing means 212 produces a deviation signal whenever a parameter of one machine deviates from the value of that parameter stored in the database by a predetermined threshold”), the vehicle includes a control module configured to calculate the use frequency information and execute transmission of the calculated use frequency information (Col. 3, lines 56-61: “With reference to FIG. 3 in the preferred embodiment, the fleet data determining means 208 includes a machine monitoring system 302 located on each machine. With reference to FIG. 3, the machine monitoring system 302 of one machine will be discussed, however, each machine in the fleet will include a similar system”) (Col. 5, lines 35-60: “A comparing means 212 receives the fleet data from the fleet data determining means 208 and compares the data for each machine in the fleet 202 with the database…The deviation signals from the comparing means 212 are received by fleet manager 214…the fleet manager 214 determines a recommended course of action, for example, needed repairs, and relays the recommended action to a repair shop 220 so that the needed repairs are scheduled”). 
	Schricker teaches that it is known in the art to compile a database for later evaluation of vehicle performance and to aid in diagnosis (Col. 1, lines 12-21). Schricker teaches that monitoring vehicle data can be useful in productivity analysis between a plurality of vehicles operating under the same enterprise (Col. 1, lines 46-49). Schricker teaches that monitoring data on an individual vehicle may not always be helpful in evaluating performance or in performing diagnoses because recorded data may vary with vehicle operating conditions rather than due to degradation or failure of vehicle components (Col. 1, lines 50-59). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the evaluation process disclosed by Shibuya to calculate the evaluation value on the basis of frequency information acquired from a plurality of vehicles in each operational zone of each engine as disclosed by Schricker to remove the effect of varying vehicle operating conditions on the assessment of the degree of deterioration of the engine as taught by Schricker. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747